United States Court of Appeals
                      For the First Circuit

No. 08-1094

                         DIANE E. FARLEY,

                      Petitioner, Appellant,

                                v.

                 LYNN BISSONNETTE, SUPERINTENDENT,
        MASSACHUSETTS CORRECTIONAL INSTITUTION, FRAMINGHAM,

                       Respondent, Appellee.


                              ERRATA

     The opinion of this Court, issued on October 8, 2008, should be
amended as follows:

     On page 3, line 3, replace "06-10672-GAO" with "06-10672".

     On page 9, line 4, replace "eye witness" with "eyewitness".